Title: General Orders, 5 June 1780
From: Washington, George
To: 



Head Quarters Morristown Monday June 5th 1780
Parole Pekin  Countersigns D: Thorn

[Officers] Of the Day Tomorrow[:] Brigadier General Irvine[,] Lieutenant Colonel Sill[,] Brigade Major 2nd Connecticut brigade

For manœuvring Colonels Johnston and Humpton; Majors Chapman and Trescott; Colours from the 1st and 2nd pennsylvania brigades; the 2nd pennsylvania and Hand’s give the Adjutants.
The Brigade Major of the 2nd pennsylvania brigade to attend the Formation of the Battalions which are to be paraded at the usual place tomorrow morning 6 o clock.
The 2nd pennsylvania Hand’s and Stark’s Brigades and the Connecticut Line to give the Morristown Guards and Fatigue the ensuing Week.
Six camp colour men from Hand’s Brigade under the care of a Corporal to be sent to Morristown tomorrow morning 7 o clock: Mr Shute A.D.Q.M.G. will give them directions.
